This opinion is subject to revision before final
                         publication in the Pacific Reporter

                                  2019 UT 55


                                     IN THE

       SUPREME COURT OF THE STATE OF UTAH

                  INTERCONTINENTAL HOTELS GROUP
                   and AMERICAN ZURICH INS. CO.,
                            Petitioners,
                                        v.
                        UTAH LABOR COMMISSION
                          and JESSICA WILSON,
                             Respondents.

                              No. 20170501
                         Filed September 4, 2019

             On Certification from the Court of Appeals

                                  Attorneys:
 Bret A. Gardner, Kristy L. Bertelsen, Scott R. Taylor, Salt Lake City,
                            for petitioners
         Christopher C. Hill, Salt Lake City, for respondent
                     Utah Labor Commission
          Gary E. Atkin, Kenneth E. Atkin, Salt Lake City,
                   for respondent Jessica Wilson

CHIEF JUSTICE DURRANT authored the opinion of the Court, in which
ASSOCIATE CHIEF JUSTICE LEE, JUSTICE HIMONAS, JUSTICE PEARCE, and
                    JUSTICE PETERSEN joined.

   CHIEF JUSTICE DURRANT, opinion of the Court:

                                Introduction
   ¶1 Jessica Wilson was injured after she tripped and fell in a
parking lot while walking into work. To pay for her injuries,
Ms. Wilson requested workers’ compensation benefits from her
employer, Intercontinental Hotels Group (IHG), which IHG denied.
Ms. Wilson appealed this denial to the Utah Labor Commission, and
the Labor Commission ordered IHG to award benefits. IHG now
asks us to overturn the Labor Commission’s decision. Because the
Labor Commission did not err in concluding that Ms. Wilson’s
                        IHG v. LABOR COMM’N
                         Opinion of the Court

injuries arose out of, and in the course of, her employment with IHG,
we decline to do so.
                             Background
    ¶2 Ms. Wilson tripped and fell in a parking lot next to IHG’s
office building while on her way to work. Although IHG does not
own the parking lot in which Ms. Wilson fell, it does have a
“nonexclusive right” to use the entire parking lot, as well as
“exclusive parking rights” to certain spaces in the lot.1 At the time of
the fall, the parking lot was free of any obvious tripping hazards,
such as ice, cracks, or other defects.
    ¶3 As a result of the fall, Ms. Wilson injured her right foot—an
injury that necessitated two surgeries and the amputation of her
right third toe. To cover her medical costs, and to receive temporary
disability compensation, Ms. Wilson filed a workers’ compensation
claim. But American Zurich Insurance Co., IHG’s workers’
compensation provider, denied Ms. Wilson’s claim because it
believed that, under the going-and-coming rule, her accident did not
arise out of and in the course of her employment—a prerequisite to
workers’ compensation coverage under Utah law. Ms. Wilson
challenged this denial by filing a claim with the Labor Commission.
    ¶4 An administrative law judge with the Labor Commission
reviewed Ms. Wilson’s claim and, after holding an evidentiary
hearing, concluded that Ms. Wilson was entitled to workers’
compensation benefits. The judge found that Ms. Wilson had
“slipped and f[allen] in the parking area her employer directed her
to use.” As a result, the judge concluded that she was entitled to
compensation under what courts often refer to as the premises rule.
IHG appealed this decision to the Labor Commission’s appeals
board.
   ¶5 The Labor Commission affirmed the administrative law
judge’s ruling. In so doing, it found that “the communal parking
area where the accident occurred [was] . . . part of IHG’s premises
for purposes of determining compensability under the Utah
Workers’ Compensation Act.” For this reason, it held that
Ms. Wilson’s injury was “not precluded from compensability under
the going and coming rule and the accident [wa]s considered to have

_____________________________________________________________
   1In exchange for these parking rights, IHG pays the landlord’s
parking-lot-maintenance costs.


                                   2
                            Cite as: 2019 UT 55
                           Opinion of the Court

arisen out of and in the course of her employment.” In accordance
with Utah Code section 63G-4-401, IHG petitioned the Utah Court of
Appeals to review the entirety of the Labor Commission’s order. The
court of appeals subsequently certified the case to this court. We
have jurisdiction pursuant to Utah Code section 78A-3-102(3)(b).
                           Standard of Review
    ¶6 IHG asks us to reconsider the Labor Commission’s order
affirming the award of workers’ compensation benefits to
Ms. Wilson. “Whether the [Labor] [C]ommission correctly or
incorrectly denied benefits is ‘a traditional mixed question of law
and fact.’”2 And the “standard of review we apply when reviewing a
mixed question can be either deferential or non-deferential.”3
“Deference on a mixed question is warranted when the mixed
finding is not law-like because it does not lend itself to consistent
resolution by a uniform body of appellate precedent or is fact-like
because the [factfinder] is in a superior position to decide it.”4 In this
case, we must review two Labor Commission determinations: one
determination that is law-like—whether certain “going and coming”
exception factors we identified in a previous case applied to
accidents on an employer’s premises—and another that is fact-like—
whether the accident in this case occurred on the employer’s
premises. Accordingly, we review the first determination without
deference, and the second determination with deference.
                                 Analysis
    ¶7 IHG argues that the Labor Commission erred when it
determined that Ms. Wilson was entitled to workers’ compensation
benefits under Utah Code section 34A-2-401 (workers’ compensation
statute). This statute entitles an employee to workers’ compensation
benefits if the employee “is injured . . . by accident arising out of and
in the course of the employee’s employment.”5 The workers’
compensation statute includes two requirements that are relevant to
this case: the accident must (1) arise out of Ms. Wilson’s employment
with IHG, and (2) occur in the course of her employment with IHG.
IHG argues that the accident did not arise out of Ms. Wilson’s

_____________________________________________________________
   2   Jex v. Utah Labor Comm’n, 2013 UT 40, ¶ 15, 306 P.3d 799.
   3   Id. (internal quotation marks omitted).
   4   Id. (alteration in original) (internal quotation marks omitted).
   5   UTAH CODE § 34A-2-401(1) (emphases added).


                                     3
                         IHG v. LABOR COMM’N
                          Opinion of the Court

employment, because her injury did not stem from an
employment-related risk. And it argues that the accident did not
occur in the course of employment, because Ms. Wilson was
traveling to work at the time.6 We disagree on both counts.
 I. Ms. Wilson’s Accident Arose Out of Her Employment With IHG
    ¶8 The first piece of the workers’ compensation statute at issue
is the meaning of the phrase “arising out of” employment.
Ms. Wilson was injured when she tripped and fell in a parking lot
next to IHG’s office building while on her way to work. At the time
of the fall, the parking lot was free of any obvious tripping hazards,
such as ice, cracks, or other defects. IHG argues that the workers’
compensation statute does not cover the unexplained fall in this case,
because the “arising out of” element introduces a causation element
into the workers’ compensation statute. And IHG argues that this
causation element limits compensation to only those injuries
sustained as a result of exposure to risk “to which the general public
is not exposed.” Although we agree that the phrase “arising out of”
introduces a causation element into the analysis, we hold that, in the
workers’ compensation context, the causation element is broad
enough to encompass the unexplained fall in this case.
A. The phrase “arising out of” introduces an element of causation into the
                     workers’ compensation analysis
    ¶9 The “arising out of” requirement in the workers’
compensation statute requires that an accident be caused, in some
sense, by an employee’s employment. In Bountiful Brick Co. v. Giles,
the United States Supreme Court stated that liability for an
employee’s injury “was constitutionally imposed under the Utah
Compensation Law if there was a causal connection between the
injury and the employment.”7 And in Utah Apex Mining Co. v.


_____________________________________________________________
   6  IHG argues that Ms. Wilson’s travel-related accident is not
compensable under what courts often refer to as the
going-and-coming rule. Under the going-and-coming rule, where an
employee is injured while traveling to or from the employer’s
premises, the employee is not entitled to workers’ compensation. See
infra ¶ 27. But, as we explain in section II of this opinion, the
going-and–coming rule does not apply in this case, because
Ms. Wilson’s accident occurred on IHG’s premises.
   7   276 U.S. 154, 158 (1928) (emphasis added).


                                    4
                            Cite as: 2019 UT 55
                           Opinion of the Court

Industrial Commission of Utah,8 one of our earliest workers’
compensation cases, we explained that the “arising out of” phrase
“refer[s] to the origin or cause of the injury.” Subsequent cases have
also interpreted the “arising out of” language as introducing a
causation element into the statute.9 So, under our case law, the
phrase “arising out of” introduces a causation requirement into the
workers’ compensation analysis. We further clarified the nature of
this causation requirement in Allen v. Industrial Commission.10
    ¶10 In Allen, we explained that the workers’ compensation
statute contained a causation requirement that made it necessary to
distinguish those injuries that “coincidentally occur at work because
a preexisting condition results in symptoms which appear during
work hours without any enhancement from the workplace,” from
those injuries which occur because of some condition or exertion
required by the employment.11 After recognizing this causation
requirement, we adopted Professor Larson’s “two-part causation
test.”12 The two parts of this test are (1) legal causation and
(2) medical causation. We explained that under “the legal test, the
law must define what kind of exertion satisfies the test of ‘arising out
of the employment.’”13 And under the medical causation test, “the
doctors must say whether the exertion (having been held legally
sufficient to support compensation) in fact caused this [injury].”14
Thus, Allen established that injuries legally and medically caused by
a work accident satisfy the “arising out of” element of the workers’

_____________________________________________________________
   8   248 P. 490, 493 (Utah 1926) (internal quotation marks omitted).
   9 See, e.g., M & K Corp. v. Indus. Comm’n, 189 P.2d 132, 134 (Utah
1948) (“The distinction being that in order for an accident to arise out
of the employment a more definite and closer causal relationship is
required than is necessary for an accident to arise in the course of the
employment but in the latter a closer relationship must exist as to
time and place and as to the nature and type of work being
performed.”).
   10   729 P.2d 15 (Utah 1986).
   11   Id. at 25.
   12 Id. (citing LARSON, THE LAW         OF   WORKMEN’S COMPENSATION
§ 38.83 (1986)).
   13   Id.
   14   Id. (alteration in original) (internal quotation marks omitted).

                                      5
                          IHG v. LABOR COMM’N
                           Opinion of the Court

compensation statute.15 Accordingly, we agree with IHG that the
phrase “arising out of” introduces a causation requirement into the
workers’ compensation statute.
         B. Ms. Wilson’s accident satisfies the causation requirement
    ¶11 Although IHG correctly states that the phrase “arising out
of” requires a causal connection between an employee’s injury and
employment, we reject IHG’s argument that this element limits
workers’ compensation to only those injuries sustained as a result of
exposure to risk “to which the general public is not exposed.” IHG
argues that the workers’ compensation statute provides benefits only
for those injuries that occur because the employee’s employment
creates “an increased risk of injury” due to the nature of the
employee’s work responsibilities. According to IHG, this more
restrictive view of causation would seemingly include only such
risks as “falling objects, explosives, fingers getting caught in a
machine, or a very heavy lift of an object”—in short, only those risks
inherent in employment in heavy industry. But we reject this
argument because it is inconsistent with our case law.
   ¶12 Our previous cases have made clear that in applying the
legal causation component of Allen’s two-part causation test, we
need not determine whether the nature of an employee’s work
responsibilities created an increased risk to which the general public
was not exposed. Instead, we need only determine whether the
employee’s employment can be considered “a condition out of which
the event arises.”16
    ¶13 Significantly, this does not require an injured employee to
prove that a condition of the employment produced “the event in
affirmative fashion.”17 Rather, an accident is legally caused by
employment if it occurs “as a natural consequence” of the
employee’s employment.18 So when the requirements of the workers’

_____________________________________________________________
   15We note that IHG does not dispute that the medical causation
requirement of the Allen test has been met, so only the legal
causation requirement is at issue in this case.
   16Buczynski v. Indus. Comm’n of Utah, 934 P.2d 1169, 1172 (Utah
Ct. App. 1997) (emphasis omitted) (internal quotation marks
omitted).
   17   Id. (internal quotation marks omitted).
   18   82 AM. JUR. 2D Workers’ Compensation § 225 (2019).


                                      6
                            Cite as: 2019 UT 55
                           Opinion of the Court

compensation statute are triggered, the employer is obligated to
provide benefits “regardless of who was at fault in causing [the
accident].”19 The unexplained fall in this case meets that
requirement.
   ¶14 Where “an employee falls while walking down the sidewalk
or across a level factory floor for no discoverable reason,” the
causation requirement is satisfied because the “particular injury
would not have happened if the employee had not been engaged
upon an employment errand at the time.”20 In other words, in
unexplained falls at work, employment constitutes a condition out of
which the accident arises because that particular accident would not
have happened where and when it did if employment obligations
had not required the employee to be walking where he or she was
walking at the time of the accident. Although this concept of
causation would be insufficient to sustain a finding of tort liability,
“most courts confronted with the unexplained-fall problem have
seen fit to award compensation” in the workers’ compensation
context.21 Our case law is consistent with this rule.
    ¶15 In Bountiful Brick, the Supreme Court explicitly held that
there “was a causal connection” between an employee’s employment
and an injury the employee suffered while walking.22 The Court
explained that “employment includes not only the actual doing of
the work, but a reasonable margin of time and space necessary to be
used in passing to and from the place where the work is to be
done.”23 And if “the employee [is] injured while passing” to or from
the place where work is to be done “the injury is one arising out of
and in the course of the employment.”24 So Bountiful Brick suggests
that where an employee suffers an injury during travel to a work
site, the employee’s obligation to travel to the work site sufficiently



_____________________________________________________________
   19   Spencer v. Indus. Comm’n, 290 P.2d 692, 693 (Utah 1955).
   20 LARSON, THE LAW       OF   WORKMEN’S COMPENSATION § 7.04(1)(a)
(2018).
   21   Id.
   22   276 U.S. at 158.
   23   Id.
   24   Id.


                                     7
                          IHG v. LABOR COMM’N
                           Opinion of the Court

connects the injury to the employment, thus satisfying the causation
requirement.25
    ¶16 And this reasoning accords with a number of other Utah
cases in which we, or the court of appeals, awarded workers’
compensation benefits despite the accidents at issue having stemmed
from risks to which the general public is equally exposed. For
example, Utah courts have awarded compensation for injuries
sustained in car accidents,26 while shoveling snow,27 while walking
in a parking lot,28 and while walking on ice on a public street.29 In
each of these cases, employment did not increase the risk of injury
beyond that to which a member of the public would have been
exposed. Nevertheless, in each case, we, or the court of appeals,
found the injury compensable because it occurred while the
employee engaged in an activity connected to the employee’s work
responsibilities.30 Accordingly, we reject IHG’s risk-based argument,
and apply the legal causation test identified in our case law.31

_____________________________________________________________
   25 See, e.g., Park Utah Consol. Mines Co. v. Indus. Comm’n, 133 P.2d
314, 317 (Utah 1943) (awarding benefits stemming from a
slip-and-fall on ice in front of an employer’s entrance even though it
did not find that the employer had a duty to keep the area free from
snow and ice); Ae Clevite, Inc. v. Labor Comm’n, 2000 UT App 35,
¶¶ 12–13, 996 P.2d 1072 (determining that a slip-and-fall accident on
an employee’s driveway was “connected” to that employee’s
employment because the employee worked from home and fell
while shoveling snow from his driveway so that a work-related
package could be delivered to his doorstep).
   26   Salt Lake City Corp. v. Labor Comm’n, 2007 UT 4, ¶ 4, 153 P.3d
179.
   27   Ae Clevite, Inc., 2000 UT App 35, ¶¶ 11–14.
   28   Hope v. Berrett, 756 P.2d 102, 102–04 (Utah Ct. App. 1988).
   29   Park Utah Consol. Mines Co., 133 P.2d at 317.
   30 We emphasize that in this section we are discussing only the
“arising out of” requirement in the statute. To be compensable under
the workers’ compensation statute, the accident must also satisfy the
“in the course of” requirement—a requirement we discuss in
Section II of this opinion.
    We also note that IHG’s risk-based argument seems to be based
   31

on a formulation of workers’ compensation liability that we
                                                     (Continued)
                                     8
                          Cite as: 2019 UT 55
                         Opinion of the Court

   ¶17 In this case, Ms. Wilson’s unexplained fall satisfies the
causation requirement described in our case law. Ms. Wilson’s
accident occurred while she walked into work. And even though
Ms. Wilson could just as easily have slipped while walking to the
mall or through the park, Ms. Wilson’s “particular injury would not
have happened” where and when it did but for her obligation to
appear at IHG’s offices on the morning of the accident.32
Accordingly, Ms. Wilson’s employment was “a condition” out of
which her accident arose.33
   ¶18 In sum, we hold that an injury arises out of employment if
the employment was a condition out of which the accident occurred.
More specifically, we hold that a slip-and-fall accident arises out of
employment where the employee slips and falls in a place, and at a
time, in which the employee would not otherwise have been but for
the employee’s employment obligations. Because Ms. Wilson slipped
and fell in a parking lot on her way to work—a place she would not
have been were she not obligated to report to work on the day of the
accident—we hold that her accident arose out of her employment.




disavowed in Salt Lake City Corp., 2007 UT 4, ¶ 20. In that case, we
quoted an oft-cited justification for the going-and-coming rule: that
injuries “suffered as a consequence of the risks and hazards to which
all members of the traveling public are subject” are not compensable.
Id. ¶ 19. But then we explained that this “formulation of the going
and coming rule is poorly equipped to handle the task of evaluating
the relationship between an employer and an employee at the time
an injury occurs.” Id. ¶ 20. Additionally, even if we had not
disregarded this risk-based formulation of the workers’
compensation statute, it would not apply to the question of whether
an accident arose out of employment because it was a concept
specifically tied to the going-and-coming rule, a rule used to
determine whether an accident occurred “in the course of”
employment. See infra ¶ 23 (explaining that the going-and-coming
rule is a judicially created principle that guides courts in determining
whether an accident occurred in the course of employment).
   32 LARSON, THE LAW     OF   WORKMEN’S COMPENSATION § 7.04(1)(a)
(2018).
   33 Buczynski, 934 P.2d at 1172 (emphasis omitted) (internal
quotation marks omitted).


                                   9
                         IHG v. LABOR COMM’N
                          Opinion of the Court

    II. Ms. Wilson’s Accident Also Occurred in the Course of Her
         Employment Because it Occurred on IHG’s Premises
   ¶19 In addition to the “arising out of” requirement, the workers’
compensation statute also requires an accident to have occurred “in
the course of” employment. The Labor Commission, citing what
courts commonly refer to as the premises rule or premises exception,
found that Ms. Wilson’s accident occurred in the course of her
employment. IHG argues this was error. It does so in two ways.
   ¶20 First, IHG argues that the premises rule is an exception to
what we refer to as the going-and-coming rule, and that, after our
decision in Jex v. Utah Labor Commission,34 the Labor Commission
was required to consider two factors—benefit and control—before
applying it in this case.35 But IHG errs in assuming the
going-and-coming rule is relevant in cases involving accidents on an
employer’s premises. It is not. The going-and-coming rule applies
only in cases in which an employee is injured off of an employer’s
premises. And because the purpose of the Jex factors is to help courts
determine whether an exception to the going-and-coming rule
should be made, the Jex factors apply only in cases in which an
employee is injured off of an employer’s premises. In this case, the
Labor Commission found that the accident occurred on IHG’s
premises. Accordingly, we conclude the Labor Commission did not
err in determining that the going-and-coming rule does not bar
compensation. And in so concluding, we clarify the nature of the
going-and-coming rule and what is often referred to as the premises
exception to it.
    ¶21 Second, IHG argues that, even were the Labor Commission
not required to consider the Jex factors, it nevertheless erred in
determining that Ms. Wilson’s accident occurred on IHG’s premises.
We disagree. Because the Labor Commission did not err in finding
that IHG’s premises included the parking lot in which Ms. Wilson
fell, we also affirm the Labor Commission’s finding on this point.

_____________________________________________________________
   34   2013 UT 40, 306 P.3d 799.
   35 Under the going-and-coming rule, where an employee is
injured while traveling to or from the employer’s premises, the
employee is not entitled to workers’ compensation. See infra ¶ 27.
Our decision in Jex clarified where exceptions to this rule, which
would allow recovery for injuries suffered off of an employer’s
premises, may be applied. See infra ¶ 33.


                                    10
                            Cite as: 2019 UT 55
                           Opinion of the Court

 A. Under the going-and-coming rule, accidents that occur while traveling
     on an employer’s premises occur “in the course of employment”
    ¶22 First, IHG argues that the Labor Commission erred in
applying the premises rule as a bright-line rule instead of
considering the benefit and control factors that we identified in our
Jex case. But this argument rests on the mistaken assumption that the
going-and-coming rule applies to cases involving accidents that
occur on an employer’s premises. This mistake is understandable in
light of cases that have discussed the premises rule as if it were a
distinct exception to the going-and-coming rule.36 But a closer look at
the origins of the going-and-coming rule makes clear that the rule is
inapplicable in cases involving accidents on an employer’s premises.
And it also makes clear that what courts sometimes refer to as the
premises rule, or premises exception, is nothing more than a
shorthand description of a circumstance in which the
going-and-coming rule does not apply.
    ¶23 The going-and-coming rule is a “judicially adopted
principle” that guides courts in determining whether an accident an
employee suffers while traveling between home and work occurred
in the course of the employee’s employment.37 An accident occurs in
the course of employment if it occurs in “the time, place, and
circumstances” typical of the employee’s employment.38 For
example, in Black v. McDonald’s of Layton,39 we explained that to “be
embraced within the ambit of ‘course of employment,’ the injury
must be received while the employee is carrying on the work which
he is called upon to perform or doing some act incidental thereto.”
  ¶24 So, to occur “in the course of” employment, an accident
“must occur within the period of employment, at a place or area
where the employee may reasonably be, and while the employee is


_____________________________________________________________
   36See, e.g., Soldier Creek Coal Co. v. Bailey, 709 P.2d 1165, 1166
(Utah 1985) (discussing the “premises rule” as an “exception” to the
“going-to-and-from-work rule”).
   37 Jex, 2013 UT 40, ¶ 18 (citing Bailey v. Indus. Comm’n, 398 P.2d
545, 546 (Utah 1965)).
   38    E.g., M & K Corp. v. Indus. Comm’n, 189 P.2d 132, 134 (Utah
1948).
   39   733 P.2d 154, 156 (Utah 1987).


                                    11
                          IHG v. LABOR COMM’N
                           Opinion of the Court

engaged in an activity at least incidental to his employment.”40 This
language clearly includes employees who are injured while actively
engaged in the work they are assigned to do during a time, and in
the place, in which they are assigned to do it. But the language
applies less clearly to accidents employees suffer while traveling to
or from their work.
   ¶25 Professor Larson discusses the difficulty presented when an
accident occurs while an employee travels between home and work:
         The course of employment is not confined to the actual
         manipulation of the tools of the work, nor to the exact
         hours of work. On the other hand, while admittedly
         the employment is the cause of the worker’s journey
         between home and factory, it is generally taken for
         granted that workers’ compensation was not intended
         to protect against all the perils of that journey.41
In other words, Professor Larson has identified an inherent tension
between the aim of awarding compensation for employment-caused
accidents and the reluctance of courts to interpret workers’
compensation statutes to encompass all accidents occurring along
the entire journey between an employee’s home and an employee’s
designated work site.
   ¶26 To resolve this tension, Professor Larson explains that
almost every jurisdiction has adopted the following rule: “for an
employee having fixed hours and place of work, going to and from
work is covered only on the employer’s premises.”42 In other words,
courts have resolved this tension by adopting a compromise in
which injuries suffered during the employee’s travel between home
and an employer’s premises are not compensable, but injuries
suffered on the employer’s premises are.43


_____________________________________________________________
   40 Id. An activity is incidental to employment if it advances,
directly or indirectly, an employer’s interests. Id.
   41 LARSON, THE LAW         OF   WORKMEN’S COMPENSATION § 13.01(1)
(2018).
   42   Id. (footnotes omitted).
   43See id. (explaining that the going-and-coming rule and premises
rule are opposing sides of a single “compromise” between
competing workers’ compensation policies).


                                     12
                               Cite as: 2019 UT 55
                           Opinion of the Court

    ¶27 So, under this rule, when an employee suffers an injury
while traveling to or from work, the operative question becomes
whether the accident occurred on the employer’s premises. If the
accident occurred on the employer’s premises, the rule does not
apply; but if it occurred off of an employer’s premises, the rule
applies and will bar compensation (unless a recognized exception to
the rule applies). We have adopted this rule, and most commonly
refer to it as the going-and-coming rule.44
    ¶28 Our decision in North Point Consolidated Irrigation Co. v.
Industrial Commission of Utah45 represents one of the earliest instances
in which we recognized the going-and-coming rule. In that case, we
cited case law from a number of jurisdictions in support of the
following rule: an “injury incurred by a workman in the course of his
travel to his place of work, and not on the premises of the employer,
does not give right to participation in [a workers’ compensation]
fund.”46
    ¶29 The rule was again acknowledged in Bountiful Brick Co. v.
Giles.47 In that case, the United States Supreme Court reviewed and
upheld our decision to affirm an award of workers’ compensation
for an employee killed by a train while crossing train tracks adjacent
to his work site. In upholding our decision, the Court explained that
“employment includes not only the actual doing of the work, but a
reasonable margin of time and space necessary to be used in passing
to and from the place where the work is to be done.”48 For this
_____________________________________________________________
   44 See, e.g., Salt Lake City Corp. v. Labor Comm’n, 2007 UT 4, ¶ 1, 153
P.3d 179 (“The law uses the ‘going and coming’ rule to determine
when a person acquires and abandons her status as an employee at
the beginning and end of the workday.”); see also Jex, 2013 UT 40,
¶ 18 (explaining that under the going-and-coming rule, “accidents
occurring to the employee while going to and from work are
generally not compensable because they are outside the course of
employment” (internal quotation marks omitted)); Soldier Creek Coal
Co., 709 P.2d at 1166 (“Travel to and from work is not generally
considered to be ‘in the course of . . . employment.’” (alteration in
original)).
   45   214 P. 22 (Utah 1923).
   46   Id. at 24 (emphasis added) (internal quotation marks omitted).
   47   276 U.S. 154 (1928).
   48   Id. at 158.

                                       13
                          IHG v. LABOR COMM’N
                           Opinion of the Court

reason, the Court stated that if “the employee [is] injured while
passing, with the express or implied consent of the employer, to or
from his work by a way over the employer’s premises, or over those
of another in such proximity and relation as to be in practical effect a
part of the employer’s premises, the injury is one arising out of and
in the course of the employment as much as though it had happened
while the employee was engaged in his work at the place of its
performance.”49
    ¶30 So the decision in Bountiful Brick established that, while
employees are on their employer’s premises, travel to or from their
designated work site is incidental to their employment. For this
reason, an injury that occurs while the employee travels to or from a
work site on an employer’s premises necessarily satisfies the “in the
course of” requirement as defined by our case law: it “occur[s]
within the period of employment, at a place or area where the
employee may reasonably be, and while the employee is engaged in
an activity at least incidental to his employment.”50 Accordingly,
injuries suffered while employees travel to a work site on an
employer’s premises satisfy the “in the course of” employment
requirement.
   ¶31 Although our practice of awarding compensation for
accidents occurring on an employer’s premises is consistent with the
language of the workers’ compensation statute, Utah courts quickly
realized that applying the going-and-coming rule to bar
compensation in cases involving accidents that occurred off of an
employer’s premises did not always accord with the statutory




_____________________________________________________________
   49  Id. This opinion also has policy language that formed the
foundation for one of the first exceptions to the going-and-coming
rule: the special hazard exception. Id. The special hazard exception
provides for workers’ compensation benefits where an “off-premises
point at which the injury occurred lies on the only route, or at least
on the normal route, which employees must traverse to reach the
[work site], and that therefore the special hazards of that route
become the hazards of the employment.” Soldier Creek Coal Co., 709
P.2d at 1166 (quoting LARSON, THE LAW OF WORKMEN’S
COMPENSATION § 15.13 (1985)).
   50   McDonald’s of Layton, 733 P.2d at 156.


                                    14
                              Cite as: 2019 UT 55
                            Opinion of the Court

language. Consequently, over time courts created a number of
exceptions to the going-and-coming rule.51
    ¶32 These exceptions had the effect of making off-premises
accidents compensable in certain situations. For example, we have
applied these exceptions to award compensation to a traveling
employee injured off of the employer’s premises because the mode
of transportation was furnished by the employer for the employer’s
benefit.52 And we have also granted compensation where the
employee suffered an injury while upon a “special errand” or
“special mission” for the employer.53 As we explained in Jex, these
exceptions represent “limited circumstances in which an accident in
the course of ‘going and coming’ [to or from an employer’s
premises] is nonetheless within the course of employment.”54
    ¶33 Because determining whether a particular exception would
apply in a given case presented a fact-intensive test that was difficult
to apply consistently,55 in Jex, we articulated a simpler test that can
be applied more consistently.56 In so doing, we considered a number
of our previous going-and-coming cases before concluding that, in
those cases, “an employee is in ‘the course of [her] employment’ if
she is injured while subject to her employer’s control and while
benefiting the employer.”57 Accordingly, after our decision in Jex,
whether the going-and-coming rule will bar compensation for
off-premises injuries depends on “two factors—employer control and
benefits conferred.”58


_____________________________________________________________
   51  Barney v. Indus. Comm’n, 506 P.2d 1271, 1272 (Utah 1973)
(explaining that the various exceptions to the going-and-coming rule
had been created over time as courts made “specific applications of
the statute to particular fact situations”).
   52   Salt Lake City Corp., 2007 UT 4, ¶ 6.
   53State (Tax Comm’n) v. Indus. Comm’n of Utah, 685 P.2d 1051, 1053
(Utah 1984).
   54   Jex, 2013 UT 40, ¶ 18.
   55   Kinne v. Indus. Comm’n, 609 P.2d 926, 927 (Utah 1980).
   56   Jex, 2013 UT 40, ¶¶ 16, 26–27.
   57   Id. ¶ 26 (alteration in original).
   58   Id. ¶ 27.


                                       15
                       IHG v. LABOR COMM’N
                        Opinion of the Court

    ¶34 But our opinion in Jex did nothing to modify our approach
to injuries suffered while an employee was travelling on his or her
employer’s premises. As we have explained, the going-and-coming
rule stems from an understanding that accidents occurring off of an
employer’s premises should not be compensable under the workers’
compensation statute. Thus where an employee is injured on his or
her employer’s premises, the going-and-coming rule does not apply,
and the employee is considered to be in “the course of” employment.
This is so because when the employee is injured on an employer’s
premises, the employee’s “connection with employment is both
‘physical and tangible.’”59 Thus the “employer’s property line
provides a bright line” for determining whether the injured
employee is entitled to compensation, and once an employee is
found to have been injured on his or her employer’s premises, no
other factors need be considered.60
    ¶35 In sum, the going-and-coming rule does not apply in cases
in which an employee is injured on an employer’s premises. Because
the Labor Commission concluded that Ms. Wilson’s accident
occurred on IHG’s premises, it did not err in declining to consider
the Jex factors before concluding that Ms. Wilson’s accident occurred
in the course of her employment.
  B. The Labor Commission did not err in concluding that Ms. Wilson’s
                 accident occurred on IHG’s premises
   ¶36 But IHG also argues that the Labor Commission erred in
finding that IHG’s premises included the parking lot at issue. The
Labor Commission’s finding on this point is a fact-like one, to which
we grant deference. With this in mind, we must determine whether
the Labor Commission erred in finding that the parking lot in which
Ms. Wilson fell constituted a part of IHG’s premises.61 We conclude
that it did not.



_____________________________________________________________
   59Soldier Creek Coal Co., 709 P.2d at 1167 (quoting LARSON, THE
LAW OF WORKMEN’S COMPENSATION § 15.12(a) (1985)).
   60   Id.
   61 See Murray v. Utah Labor Comm’n, 2013 UT 38, ¶ 33, 308 P.3d 461
(explaining that where, “as an appellate court,” we are not “in the
best position to say what the ‘right’ answer is,” we “afford deference
to [the Labor Commission’s] decision”).


                                  16
                           Cite as: 2019 UT 55
                           Opinion of the Court

    ¶37 In Bountiful Brick, the Supreme Court stated that if an
employee is injured “while passing, with the express or implied
consent of the employer, to or from his work by a way over the
employer’s premises, or over those of another in such proximity and
relation as to be in practical effect a part of the employer’s premises,” the
injury is compensable.62 This provides us with an operative
definition of an employer’s premises for the purpose of the workers’
compensation statute.
    ¶38 Under the rule laid out in Bountiful Brick, any area within
the employer’s premises, or any area lying in such “proximity and
relation as to be in practical effect a part of the employer’s premises”
may be considered a part of the employer’s premises for the
purposes of a workers’ compensation determination.63 So we must
determine whether the parking lot in this case constitutes part of the
employer’s premises or lies in such proximity and relation to the
employer’s premises to be “in practical effect” a part of the
employer’s premises. It does.
   ¶39 Utah courts have consistently considered the employer’s
“premises,” in the workers’ compensation context, to include
parking lots commonly used by employees. This is so even if the
employer does not actually own the location where the accident
occurred. At least two Utah courts have found injuries stemming
from accidents in parking lots to be covered by the scope of the
Workers’ Compensation Act.64 And in Bountiful Brick, the Supreme
Court explained that the “employer’s premises” could be extended
“to include adjacent premises used by the employee as a means of
ingress and egress with the express or implied consent of the
employer.”65 So, under our case law, parking lots are considered to
be part of an employer’s premises if they are used by employees, as a
means of ingress and egress into the place of employment, with the
express or implied consent of the employer.

_____________________________________________________________
   62   276 U.S. at 158 (emphasis added).
   63 Id. According to Professor Larson, the “term ‘premises’
includes the entire area devoted by the employer to the industry
with which the employee is associated.” LARSON, THE LAW OF
WORKMEN’S COMPENSATION § 13.04(1) (2018).
   64 See Brown v. Williams, 2017 UT App 29, 392 P.3d 919; Hope v.
Berrett, 756 P.2d 102 (Utah Ct. App. 1988).
   65   276 U.S. at 158.

                                     17
                        IHG v. LABOR COMM’N
                         Opinion of the Court

    ¶40 This rule also accords with the majority rule in other
jurisdictions. “[P]ractically all jurisdictions” consider parking lots to
be “part of the ‘premises.’”66 This is true “whether [the lot is] within
the main company premises or separated from it,” or whether the
parking lot is “owned, controlled, or maintained by the employer.”67
So if an employee suffers an injury in “a shopping center parking lot
[that] is used by employees of businesses located in the center,” then
the parking lot may be considered a part of the employer’s
premises.68 Based on this rule, the Labor Commission did not err in
concluding that IHG’s premises included, in practical effect, the
parking lot at issue in this case.
    ¶41 In this case, the Labor Commission concluded that the
parking lot constituted part of IHG’s premises. Because the evidence
on record supports the finding that the parking lot is used by
employees, as a means of ingress or egress into their place of
employment, with the express or implied consent of their employer,
we cannot say the Labor Commission’s determination—that the
parking lot is in practical effect a part of IHG’s premises—was
incorrect under the applicable standard of review.69 The accident
occurred while Ms. Wilson walked through the parking lot adjacent
to IHG’s premises. IHG has a “nonexclusive right” to use the entire
parking lot, as well as “exclusive parking rights” to certain spaces in

_____________________________________________________________
   66 LARSON, THE LAW     OF   WORKMEN’S COMPENSATION § 13.04(2)(a)
(2018).
   67   Id.
   68   Id.
   69 As we have explained, whether “the [Labor] [C]ommission
correctly or incorrectly denied benefits is ‘a traditional mixed
question of law and fact.’” Jex, 2013 UT 40, ¶ 15. And the “standard
of review we apply when reviewing a mixed question can be either
deferential or non-deferential.” Id. “Deference on a mixed question is
warranted when the mixed finding is not law-like because it does not
lend itself to consistent resolution by a uniform body of appellate
precedent or is fact-like because the [factfinder] is in a superior
position to decide it.” Id. (alteration in original) (internal quotation
marks omitted). Under this standard, the Labor Commission’s
determinations regarding the time, place, and factual circumstances
of the accident are fact-like. So we will not disturb them unless we
find they are clearly erroneous.


                                   18
                          Cite as: 2019 UT 55
                         Opinion of the Court

the lot. IHG, through its HR representative, had instructed
Ms. Wilson to use the parking lot, and both parties agree that IHG
knew Ms. Wilson regularly parked in the parking lot. Additionally, a
co-worker testified that Ms. Wilson had parked in an appropriate
location. These facts provide a sufficient basis for the Labor
Commission’s finding that the parking lot is part of IHG’s premises.
    ¶42 In sum, an accident must have occurred in the course of
employment to be compensable under the workers’ compensation
statute. Where the accident occurs while the employee travels on an
employer’s premises this statutory requirement is met. The Labor
Commission found that Ms. Wilson’s accident occurred on IHG’s
premises, and that, under our case law, this constituted an accident
in the course of her employment. We cannot say that the Labor
Commission’s legal conclusions were incorrect, nor can we say that
its factual findings were clearly erroneous. Accordingly, we affirm
the Labor Commission’s determination and hold that Ms. Wilson’s
accident occurred in the course of her employment with IHG.
                             Conclusion
    ¶43 The workers’ compensation statute provides benefits to
employees for injuries caused “by accident[s] arising out of and in
the course of the employee’s employment.”70 Because the accident in
this case arose out, and in the course, of Ms. Wilson’s employment
with IHG, the workers’ compensation statute entitles her to benefits.
Accordingly, we affirm the Labor Commission’s award of benefits.




_____________________________________________________________
   70   UTAH CODE § 34A-2-401(1).


                                    19